Citation Nr: 1112830	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  07-00 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Esq.


ATTORNEY FOR THE BOARD

E.M. Evans


INTRODUCTION

The Veteran served on active duty from August 1961 to June 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2009, the Board denied the claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), and in January 2010, the Court granted a Joint Motion for Remand.  

In November 2010, the Board conducted further development in accordance with the provisions of 38 U.S.C.A. § 7109 (West 2009).  All necessary development has been accomplished and the case has now returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran has a combined rating of 80 percent for the following service connected disabilities: degenerative disc disease with arthritis of the lumbar spine, evaluated as 40 percent disabling; coronary artery disease associated with diabetes mellitus, type II, evaluated as 30 percent disabling; diabetes mellitus, type II, evaluated as 20 percent disabling; plantar warts of both plantar aspects, evaluated as 10 percent disabling; peripheral neuropathy of the right upper extremity, evaluated as 10 percent disabling; peripheral neuropathy of the left upper extremity, evaluated as 10 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling; diabetic retinopathy of the left eye, associated with diabetes mellitus, type II, evaluated as 10 percent disabling; residuals of hepatitis infections, evaluated as noncompensable; and right thigh trichophytosis, also evaluated as noncompensable.  He has a high school education.  

2.  Resolving reasonable doubt in the appellant's favor his service-connected disorders alone preclude him from securing and following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total disability based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in a May 2006 pre- rating correspondence of the information and evidence needed to substantiate and complete his claim, to include how disability rates and effective dates are assigned.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim, including VA medical records.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

The undersigned acknowledges the representative's objection to the December 2010 Board decision to conduct further development under 38 U.S.C.A. § 7109.  While the Court has held that it is not permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim Mariano v. Principi, 17 Vet. App. 305, 312 (2003), development is authorized if VA can provide a reason for conducting such development.  In December 2010 there was evidence both for and against the appellant's claim.  At that time, the evidence was not in equipoise.  Indeed, there were multiple medical opinions that were specifically against the claim.  See, e.g., the May and June 2006 VA examination reports.  The mere fact that the appellant submitted a favorable opinion in August 2010 does not in any way inhibit the Board's legal authority to develop the claim so that any decision made is fair, just, and equitable.  Indeed, it is axiomatic that, "if the medical evidence of record is insufficient, or, in the opinion of the (Board), of doubtful weight or credibility, the (Board) is always free to supplement the record by seeking an advisory opinion [or] ordering a medical examination."  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, because the medical evidence in December 2010 was insufficient, the representative's argument concerning the Board's development is meritless.

Analysis

The Veteran asserts that he is unable to maintain employment due to his service-connected disabilities.

VA law provides that a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities alone render the veteran unemployable.

The United States Court of Appeals for Veterans Claims has held that in determining whether the veteran is entitled to a total disability rating based upon individual unemployability neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.

A total rating for compensation purposes based on unemployability will be granted when the evidence shows that the veteran, by reason of his service-connected disabilities, is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341 (2010).

The Veteran has a combined rating of 80 percent for the following service connected disabilities: degenerative disc disease with arthritis of the lumbar spine, evaluated as 40 percent disabling; coronary artery disease associated with diabetes mellitus, type II, evaluated as 30 percent disabling; diabetes mellitus, type II, evaluated as 20 percent disabling; plantar warts of both plantar aspects, evaluated as 10 percent disabling; peripheral neuropathy of the right upper extremity, evaluated as 10 percent disabling; peripheral neuropathy of the left upper extremity, evaluated as 10 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling; diabetic retinopathy of the left eye, associated with diabetes mellitus, type II, evaluated as 10 percent disabling; residuals of hepatitis infections, evaluated as noncompensable; and right thigh trichophytosis, evaluated as noncompensable.

The Veteran is currently unemployed.  The record shows that he stopped working in 1979 at the age of 40 and decided to live off his VA benefits.  See June 2006 VA examination.  He stated that he did not retire due to any specific medical reasons.  Id.  He reported that his position was "closed."  Id.  At the June 2006 VA examination, the Veteran also noted that he has applied for his claim solely because he "needs to reach 100% compensation, as he does not work."  

At a May 2006 VA examination the Veteran was diagnosed with lumbosacral degenerative disc disease.  The examiner opined that the Veteran's range of motion had improved since his last compensation examination, and that the back disorder did not preclude sedentary employment.

At the June 2006 VA examination, the Veteran reported peripheral neuropathy of all extremities due to his diabetes.  He reported numbness in his hands and stated that he drops things and has trouble picking up change.  The examiner, noting the Veteran's history of diabetes and coronary artery disease, opined that diabetes mellitus-related neuropathy "may" preclude him from most physical employment, but it "(did) not preclude him from sedentary employment."  The Veteran also reported some fatigue and dizziness from his heart disability, but he also reported that he could do housework and yard work without incident.  He reported using a snow blower in the winter months and mowing his lawn in the summer, although he had to work in 15 minute intervals to accomplish each task.  Shortness of breath and chest pains were denied regarding these activities.  See also December 2004 VA examination (Veteran able to propel a leaf vacuum and use a snow blower without any difficulty); March 2006 general note (for exercise, the Veteran does yard work such as raking leaves, mowing lawn, shoveling snow, walking, and taking stairs).

The record shows that the Veteran is currently receiving benefits from the Social Security Administration, and began receiving those benefits in November 2002, based on his age.  There is no indication that the Veteran ever received disability benefits from the Social Security Administration based on any of his service connected disabilities.  See, e.g., September 2000 record.

The Veteran submitted an August 2010 Vocational Assessment.  The assessment performed by Edmond J. Calandra, who is a vocational consultant.  Mr. Calandra's letterhead states that he specializes in "worker's compensation, liability, disability and Social Security."  After reviewing the evidence provided by an attorney colleague of the representative, Mr. Calandra stated that the Veteran's service-connected disabilities were at least as likely as not responsible for preventing the Veteran from securing or following a substantially gainful occupation, since at least 2005.  The examiner reported that after a review of the Veteran's entire case file and a personal consult with the Veteran, although medical records show that he is capable of sedentary work, it was the vocational assessor's opinion that the appellant's education and previous work experience precluded him from following or securing substantially gainful occupation.  The assessor opined that although the Veteran's education and previous work experience had provided him with skills, the appellant was lacking in computer proficiency and otherwise had acquired no skills which would be useful in sedentary occupations.  The assessor further stated that absent these skills the Veteran would be excluded from sedentary occupations, i.e., business and clerical positions.  

The case was reviewed by the Board in November 2010.  The Board determined that it was not possible to render a decision on whether the Veteran was capable of securing or following substantially gainful employment based on the evidence of record.  The Board noted that while the May and June 2006 VA examinations had concluded that the Veteran was able to perform sedentary work based on the individual disabilities reviewed at each examination, there was no opinion based on the total disability picture of the Veteran.  The Board therefore ordered development under 38 U.S.C.A. § 7109 to secure a medical opinion addressing whether the Veteran could secure or follow substantially gainful employment based on all of the Veteran's service connected disabilities.  

In December 2010, a VA acting chief of medicine reviewed the entire claims file.  She concluded that the Veteran's service connected disorders alone did not preclude all forms of substantially gainful employment.  This physician noted that the Veteran himself stated that he stopped working in 1979 due to his position closing and not relative to his impairments.  This physician further noted that the Veteran reported a fair level of activity in house work and lawn care.  She noted that due to the Veteran's diabetic neuropathies he was found unable to continue physical employment but not sedentary work.  The physician reported that the Veteran's service-connected disabilities caused some physical impairment that required him to rest during physical activity; however, there was no difficulty focusing or concentrating.  The physician further noted that there was no documentation or mention of confusion or forgetfulness, and there was no difficulty in thought processes or logical thinking.  Finally, the examiner stated that although the Veteran reported the need to rest after periods of activity there was no information to support the idea that he could not complete sedentary tasks.

In January 2011, Mr. Calandra provided an addendum to his report in light of the VA physician's December 2010 statement.  Mr. Calandra concluded that the appellant's sporadic attempts to perform house work and lawn care at his leisure did not represent an ability to perform fulltime work in the competitive labor market.  Mr. Calandra failed to see the relevance to the appellant's ability to concentrate, focus and think on his ability to work,  Mr. Calandra again found that the appellant's limited education, and lack of work skills which are typically found in sedentary occupations would exclude him from such employment.  Finally, the physical impairments caused by his service connected disorders were found to greatly restrict the Veteran's employment opportunities.

After consideration of all the pertinent evidence of record, the Board finds that the evidence is in equipoise, and that a total disability evaluation based on individual unemployability due to service connected disorders is in order.  In this regard, the evidence does show that numerous physicians have concluded that the appellant's physical limitations due to his service connected disorders would not preclude his performance of some form of sedentary employment.  The appellant's service connected disorders clearly do not impair his ability to concentrate, focus or engage in logical thinking.  Moreover, the record shows that the appellant did not leave his last position of employment due to his service connected disorders alone.  Indeed, the Veteran admitted as much at his June 2006 VA examination.

Nevertheless, in finding that the appellant is unable to work due to his service connected disorders, the Board finds that the opinion provided by Mr. Calandra is better reasoned than the opinions offered by the various physician opinions of record.  Mr. Calandra is well qualified in the area of vocational rehabilitation and in addressing an individual's ability to participate in the workforce.  Second, Mr. Calandra agrees that the appellant's service connected disorders preclude his performance of almost all forms of physical employment.  Third, Mr. Calandra finds and explains that the appellant's limited educational background and work experience preclude substantially gainful employment in a competitive labor market.  Finally, Mr. Calandra finds that the Veteran has no experience using a computer, and no transferable skills necessary to performing the majority  of sedentary jobs.  He then explains the import of these findings.  In light of these factors, the Board finds that the record is in equipoise.  Hence, the Board will resolve reasonable doubt in the appellant's favor and grant entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  


ORDER

Entitlement to a total disability based on individual unemployability due to service-connected disabilities is granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


